        Case 3:10-cr-00010-MO         Document 495       Filed 07/14/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                          Case No. 3:10-cr-00010-MO-1

                                    Plaintiff,       ORDER GRANTING MOTION TO
                                                     REDUCE SENTENCE
                        v.

  JOSE LUIS VALLADARES,
  aka Ricardo Ochoa Renteria

                                  Defendant.

MOSMAN, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served.

The Court concludes that the defendant does not pose a danger to any other person or the

community. Mr. Valladares has an immigration detainer and will be transferred to the custody of

the relevant immigration authorities upon release.

       IT IS HEREBY ORDERED that the motion to reduce the term of imprisonment imposed

in this case to time served is GRANTED;




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 3:10-cr-00010-MO       Document 495        Filed 07/14/20    Page 2 of 2




       IT IS FURTHER ORDERED that an amended judgment shall be prepared and entered

forthwith reducing the term of imprisonment to time served, with all conditions of supervised

release remaining unchanged.
                  14th day of July, 2020.
       Dated this _____



                                            Hon. Michael W. Mosman
                                            United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
